Citation Nr: 1242725	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-32 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Lakeland Regional Medical Center on May 27, 2005.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant in this case is the medical provider that provided the Veteran with medical services on May 27, 2005.  A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 must be the entity that furnished the treatment, the Veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the Veteran.  38 C.F.R. § 17.1004(a) (2012).  Thus, the appellant/hospital has standing in this case. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 determination by the VA Medical Center in Tampa, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

In reviewing the appellant's claim the Board observes that certain pieces of evidence have not been associated with the claims file.  Specifically, while a copy of a notification letter dated November 14, 2006 mailed to the appellant is currently of record, a copy of a November 14, 2006 Chief Medical Officer (CMO) determination is not in the file.  See March 2008 statement of the case listing summary of evidence.  The Board is unclear if there is other outstanding evidence not currently associated with the claims file.  (The Board observes that a subsequent May 2007 CMO review upholding the original decision is currently associated with the claims folder).  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the appellant's current claim on appeal, the Agency of Original Jurisdiction (AOJ) should associate all evidence not currently in the claims file, including, but not limited to, the evidence referenced above; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).  

Furthermore, the Board notes that according to the Veterans Claims Assistance Act, (VCAA) VA must notify claimants seeking VA benefits what information or evidence is needed in order to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.159 (2012); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 , a Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132

With regard to the present appeal, the Board observes that there are two controlling statutes for medical reimbursement claims, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  In October 2007, a letter was sent to the appellant which indicated the sources from which VA would obtain evidence in connection with the claim.  However, the letter did not provide notice of either of the two statutes pertaining to medical reimbursement claims or what specifically was required to substantiate the claim.  As such, the Board concludes that this case must be remanded for notice compliance.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter, informing the appellant of (1) the information or evidence that is necessary to substantiate the medical reimbursement claim under 38 U.S.C.A. §§ 1725 and 1728; (2) the information or evidence that the appellant should provide, including the appropriate releases; and (3) the information and evidence that VA will attempt to obtain on the appellant's behalf.

2.	Associate outstanding evidence pertinent to this claim with the Veteran's file so that the Board may review it.  This includes, but is not limited to, the November 14, 2006 CMO determination.   

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


